Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
Amendment of Claim 1 is acknowledged.
New Claims 12 to 28 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claims 1 and 4:
The Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claims are unclear because they seem to contradict each other since Claim 1 includes the limitation “the flange is formed as a steel bush and the air guide member includes a zinc alloy” while Claim 4 reads “the fan wheel includes a composite material which includes at least one of plastic or two different 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 2:
Claim 1 recites the limitation “wherein the flange and the air guide member include different materials, wherein the flange is formed as a steel bush and the air guide member includes a zinc alloy” while Claim 2 includes the limitation “wherein the fan wheel includes at least one of zinc, a zinc alloy, brass, and steel”; so Claim 2 fails to further limit Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, 5, 7 to 14, 16, 17, to 19 and 21 to 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0022125) in view of Short (US 3302047).
Regarding Claims 1, 2 and 4:
Takano discloses a hand-held power tool (Figure 1, impact driver 1) comprising: 
a tool housing (Figure 1, Housing 2) in which a drive motor is situated for driving a drive spindle provided with a tool holder (Figure1, Motor 3, spindle 27 and anvil 30 can be considered the spindle and mounting hole 30a and sleeve 31 form the tool holder), the tool holder being designed for accommodating an insertion tool; 
a spring detent mechanism which is assigned to the drive spindle and includes at least one spring element, the at least one spring element being compressible, in at least one operating mode of the hand-held power tool, at least in phases, with the aid of energy of the drive motor (Figure 1, spring 23); and 
a fan wheel to cool the drive motor (Figure 1, fan 13)
wherein the fan wheel includes a flange and an air guide member (Figure 1, paragraph 72, the fan is a sucks air from an inner peripheral side at the rear and discharges the air outwardly at the front side, the blades will be considered the air guide members and are facing the drive motor; the connection to the shaft 12 will be considered a flange).
wherein the flange is configured to form a force-locked connection between a drive shaft assigned to the drive motor and the air guide member (paragraph 72, the fan is fixed to the shaft 12 by sleeve 14),
wherein the drive shaft is shaped as a rod (Figure 1, shaft 12 will be considered a “rod”), 
wherein the air guide member includes a disk with a plurality of air guide vanes situated on a side facing the drive motor (Centrifugal fans, as the one described by Takano) usually include a disk where the blades are attached to redirect the axial flow entering the fan and make it centrifugal, the disk opposite to the flow entering the fan).
Takano does not disclose the fan wheel including, at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3, wherein the flange and 
Short teaches a cooling fan for the electric motor of a similar portable power tool in which to avoid rupture the connection between the blade portion and the hub portion of the fan assembly the blades made of a lightweight material, and the flange or “hub portion” is made from steel for strength and rigidity (Column 2, lines 66 to 70 read: “Ideally, the blade portion should be made from a lightweight material, such as aluminum, for less overall weight and hence less centrifugal force, while the hub portion should be made from a material, such as steel, for strength and rigidity” and Column 6, lines 38 to 40 that read: “all types of materials, matched or mismatched, may be used. For example, a plastic blade portion may be used on a metal hub portion”); note that zinc has a density of 7.13 g/cm3 and steel has a density of about 7.75g/cm3 and if the blades are plastic surely the volume of the hub can be seen as making of about 20% of the total volume.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Takano the teachings of Short and make the flange of steel to increase strength and rigidity and to make the blades of a lightweight material, such as plastic, zinc or zinc plated or galvanized sheet steel (zinc plated or galvanized to minimize corrosion on the steel) to avoid or minimize breaking the connection between the blade portion and the hub portion of the fan assembly. 

Regarding Claims 13 and 23:

Takano discloses a hand-held power tool (Figure 1, impact driver 1), comprising: 
a tool housing (Figure 1, Housing 2) in which a drive motor is situated for driving a drive spindle provided with a tool holder, the tool holder being designed for accommodating an insertion tool (Figure1, Motor 3, spindle 27 and anvil 30 can be considered the spindle and mounting hole 30a and sleeve 31 form the tool holder), wherein the drive motor includes a drive shaft for driving the drive spindle connected to the tool holder and the drive motor is connected to the drive spindle via a gear unit (Figure 1, planetary gear reduction mechanism 22), wherein the drive shaft and the gear unit are situated in the tool housing, wherein the drive shaft is supported in the tool housing at an end facing 
a spring detent mechanism which is assigned to the drive spindle and includes at least one spring element, the at least one spring element being compressible, in at least one operating mode of the hand-held power tool, at least in phases, with the aid of energy of the drive motor (Figure 1, rotary striking mechanism 21 can be considered a spring detent mechanism and includes spring 23); and 
a fan wheel to cool the drive motor, wherein the fan wheel is connected to the drive shaft (Figure1, paragraph 72, sleeve 14 is a connection member to allow the rotor fan 13 and the rotor 3a to rotate without idling)
wherein the fan wheel is situated between the two at least two bearing elements (Figure 1, fan 13 is between bearings 19a and 19b), 
wherein the fan wheel includes an air guide member, wherein the air guide member includes a disk with a plurality of air guide vanes (Figure 1, paragraph 72, fan 13 is a centrifugal fan, that typically include blades coming out of a flange to change the direction of the airflow from axial to centrifugal, if this is argued the reference Short (US 3302047) used on the second part of the rejection will show an example of a typical fan rotor), 
wherein the fan wheel is configured for drawing in air in an axial direction of the fan wheel or along an air-flow direction essentially parallel to the drive shaft and giving off air in a radial direction of the fan wheel or along an air-flow direction essentially perpendicular to the drive shaft and/or in the axial direction of the fan wheel, that can also be considered from the outside in the direction of the bearing 19b (Figure 1, paragraphs 71 and 72, Fan 13 is a centrifugal fan so air flow generated by the rotor fan 13 is introduced into the housing 2 through air inlets 17a, 17b and a slot formed on a portion of the housing around the inverter circuit board 4. And then, the air flow mainly flows to pass through between a rotor 3a and a stator 3b air flow is discharged to the outside of the housing 2 through a slot formed on a portion of the housing around the rotor fan 13).
Takano does not disclose if at least 20 percent by volume of the fan wheel including a metal having a density which is greater than or equal to 3.5 g/cm3
Short teaches a cooling fan for the electric motor of a similar portable power tool in which to avoid rupture the connection between the blade portion and the hub portion of the fan assembly the blades made of a lightweight material, and the flange or “hub portion” is made from steel for strength and rigidity (Column 2, lines 66 to 70 read: “Ideally, the blade portion should be made from a lightweight material, such as aluminum, for less overall weight and hence less centrifugal force, while the hub portion should be made from a material, such as steel, for strength and rigidity” and Column 6, lines 38 to 40 that read: “all types of materials, matched or mismatched, may be used. For example, a plastic blade portion may be used on a metal hub portion”); note that zinc has a density of 7.13 g/cm3 and steel has a density of about 7.75g/cm3 and if the blades are plastic surely the volume of the hub can be seen as making of about 20% of the total volume.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Takano the teachings of Short and make the flange of steel to increase strength and rigidity and to make the blades of a lightweight material, such as plastic, zinc or zinc plated or galvanized sheet steel (zinc plated or galvanized to minimize corrosion on the steel) to avoid or minimize breaking the connection between the blade portion and the hub portion of the fan assembly. 

Regarding Claim 5:
Takano discloses that the gear unit is situated between the drive motor and the tool holder, the gear unit being designed in the manner of a planetary gear set and having at least one planetary stage (Figure 1, planetary gear mechanism 22 is between driving motor 3 and bit holder 30a), 

Regarding Claim 7:
Takano discloses the spring detent mechanism is situated between the gear unit and the tool holder (Figure 1, rotary striking mechanism 21 is situated between gear unit 22 and the Toolholder 30a).


Regarding Claim 8:


Regarding Claim 9:
Takano discloses he drive motor is designed in the manner of an electronically commutated drive motor including a stator and a rotor provided with at least one permanent magnet (Paragraph 82, magnet 15 is a permanent magnet).

Regarding Claims 10 and 24:
Takano discloses the fan wheel has an outer diameter which is greater than or equal to an outer diameter of the drive motor (Figure 1 shows that fan 13 has a larger diameter than motor 3).


Regarding Claim 11:
Takano discloses that the hand-held power tool is one of a combi drill or a rotary impact screwdriver (Paragraph 77).

Regarding Claim 12:
Takano discloses that the fan wheel is configured for drawing in air in an axial direction of the fan wheel or along an air-flow direction essentially parallel to the drive shaft and giving off air in a radial direction of the fan wheel or along an air-flow direction essentially perpendicular to the drive 1023240113shaft and/or in the axial direction of the fan wheel (Figure 1, paragraphs 71 and 72, Fan 13 is a centrifugal fan so air flow generated by the rotor fan 13 is introduced into the housing 2 through air inlets 17a, 17b and a slot formed on a portion of the housing around the inverter circuit board 4. And then, the air flow mainly flows to pass through between a rotor 3a and a stator 3b air flow is discharged to the outside of the housing 2 through a slot formed on a portion of the housing around the rotor fan 13).

Regarding Claims 14 and 16:


Regarding Claims 17, 19 and 22:
Takano discloses that the fan wheel is situated between the drive motor and the gear unit, the air guide vanes are situated on a side of the disk facing the drive motor and facing away from the gear unit (As already discussed for Claim 13, the fan 13 is located between the motor and the gear unit and the fan is a centrifugal fan that pulls air from the motor and is discharged to the outside of the housing 2 through a slot formed on a portion of the housing around the rotor fan 13 so the vanes are facing the motor and away from the gear unit).

Regarding Claim 18:
As discussed above for Claim 5, the modified invention of Takano discloses the claimed invention as recited.
The modified invention of Takano fails to disclose the motor electronics system is situated between the fan wheel and the drive motor, Takano places the “motor electronics” by the motor but in the opposite side of the fan wheel.
It would have been an obvious matter of design choice to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to place the motor electronics between the fan wheel and the drive motor because Applicant has not disclosed that placing the electronics in that provides an advantage, is used for a particular purpose, or solves a stated problem; actually the claimed position is just one of several alternative positions and actually on paragraph 40 of the PGPub the Applicant indicates that:
In this case, motor electronics system 215 is situated between drive motor 180 and optional gear unit 170, by way of example, although the motor electronics system could also be situated at any other point, for example, between fan wheel 120 and drive motor 180. In addition, FIG. 2 shows an exemplary gear shifter 205 for changing a particular gear ratio of gear unit 170. Moreover, a main electronics system 299 of hand-held power tool 100 is preferably situated in grip area 115 between switch 112 and rechargeable battery pack 117.
Therefore, one of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the electronics placed in any of those locations because the Applicant actually says it will and it would have been an obvious matter of design choice to modify Takano to obtain the invention as specified in the claim. 

Regarding Claim 21:
Takano discloses wherein the air guide vanes are situated on a side of the disk facing the motor electronics system (Figure 1, the vanes, that form the intake of the fan are facing the inverter circuit board 4).

Regarding Claim 25:
Takano discloses that the drive shaft is in the shape of a rod (Figure 1, shaft 12 will be considered a “rod”).

Regarding Claims 26, 27 and 28:
Takano discloses that the fan is a typical centrifugal fan that redirects axial air flow in the direction of the shaft into centrifugal perpendicular to the shaft, to obtain that result the disc has to be essentially perpendicular to the shaft to change the direction of the air flow, the vanes have to be perpendicular to the disk that redirects the axial flow into perpendicular to the shaft so the flow turns “centrifugal” and at least the end of the vanes have to be oriented so they are pointing outwards from the drive shaft.
if this is argued the reference Short (US 3302047) used on the second part of the rejection will show an example of a typical fan rotor, also the references on the record Niemela (US 5735669) and Tedman (US 1734541) show example of centrifugal fans used on portable power tools.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0022125) in view of Short (US 3302047) as applied to claim 5 above, and further in view of Matoba (US 4901602).
Regarding Claim 6:
As discussed above for Claim 5, the modified invention of Takano discloses the claimed invention as recited.
The modified invention of Takano fails to disclose the sun wheel being movable in the radial direction of the gear unit.
Matoba teaches that in general the planetary gearsets are loosely assembled, causing backlash and noise, several solution are discussed to compensate for inaccuracies in gear dimensions or if the sun gear or the carrier were movable radially, the center of the shaft would move to compensate for inaccuracies in engagement (See Background of the invention). In particular, Matoba (Paragraphs 22 to 31) teaches that the adequate radial mesh clearance between the sun gear and the planetary gear ring and the radial mesh clearance between the planetary gear and the outer, inner-toothed ring gear are dependent of the diameter of the gears, in the example the clearances are above 0.2 mm.     
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Takano the teachings of Matoba and have the sun wheel movable in the radial direction of the gear unit by at least 0.2 mm relative to the ring gear for a corresponding size of planetary gears, to minimize noise and vibration. It is important to indicate that the limitation does not seem to present any advantage or solve any particular problem, and also that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, so making the sun wheel movable the mentioned range would be obvious to a person having ordinary skill in the art.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 2015/0022125) in view of Short (US 3302047) and further in view of Nagasaka (US 2012/0318549).
Regarding Claims 15 and 20:
As discussed above for claim 14, the modified invention of Takano discloses the invention as claimed.
The modified invention of Takano does not disclose the fan wheel is situated between the drive motor and the bearing element supported in the tool housing at the end facing away from the tool holder and with the vanes facing the gear unit.
Nagasaka teaches placing the fan wheel between the drive motor and the bearing element supported in the tool housing at the end facing away from the tool holder on a similar portable power tool, with the vanes facing the gear unit so the flow of cooling air goes from the front of the tool and is discharged at the rear end.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Takano the teachings of Nagasaka and place the fan in the claimed position as an alternative way to provide cooling to the electric motor and the rest of the tool, note that the Applicant has not disclosed that placing the fan opposite to the tool holder provides an advantage, is used for a particular purpose, or solves a stated problem; actually the applicant discloses that the fan could be placed in the same position as Takano. Therefore, the placing of the fan would have been an obvious matter of design choice.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The references Hirabayashi (US 2013/0284475), Cowman (US 3906266) and Maus (US 4620356) were not relied upon anymore.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731